Citation Nr: 1624199	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3899.00, to include whether the debt was validly created.

(The issues of entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder, entitlement to service connection for a left shoulder disability, entitlement to service connection for a right shoulder disability, entitlement to service connection for a left ankle disability, entitlement to service connection for a left foot disability, entitlement to service connection for congestive heart failure, and entitlement to a total disability rating for compensation based upon individual unemployability are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, on behalf of the Regional Office in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is associated with the claims file.

The Board notes that the issues of entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder, entitlement to service connection for a left shoulder disability, entitlement to service connection for a right shoulder disability, entitlement to service connection for a left ankle disability, entitlement to service connection for a left foot disability, entitlement to service connection for congestive heart failure, and entitlement to a total disability rating for compensation based upon individual unemployability, are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) (providing that because they differ from other issues so greatly, separate decisions shall be issued in certain types of cases in order to produce more understandable decision documents).

The issues of entitlement to service connection for hearing loss, entitlement to an increased rating for erectile dysfunction, entitlement to service connection for hypertension, and entitlement to service connection for anxiety as secondary to PTSD have been raised by the record in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After reviewing the Veteran's claims file, it is unclear to the Board how the amount of $3,899.00 in overpayment of nonservice-connected pension benefits was calculated.  The record does not contain a clear explanation as to the facts and figures used in reaching that determination.  Also, the statement of the case notes that the Veteran's debt was fully satisfied, as it was paid in full, but does not indicate when the debt was paid in full or how it was paid.  As it is not clear how the amount of the overpayment was calculated and because the record does not contain adequate information to determine the precise period of overpayment and whether the overpayment amount is correct, further development is needed.  Before the Board can determine whether a debt was validly created, and if so, whether a waiver of indebtedness should be granted, a clear identification of the amount of the debt how that amount was determined must be of record.

Accordingly, the RO should prepare an accounting of the Veteran's nonservice-connected pension account setting forth: (1) the amount of pension paid from January 2011 to December 2011; (2) the amount to which the Veteran was entitled from January 2011 to December 2011; (3) the difference between the amount entitled versus the amount paid, i.e., the original amount of overpayment; (4) the amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof, including the nature or source of any such credited amount; and (5) the amount of currently outstanding debt.

Accordingly, the case is REMANDED for the following action:

1.  Prepare and associate with the claims file an itemized accounting of the Veteran's debt to reflect the following:

(a) The amount of nonservice-connected pension benefits paid to the Veteran during the time period from January 2011 to December 2011;

(b) The amount to which the Veteran was entitled during the period from January 2011 to December 2011;

(c) The difference between the amount entitled versus the amount paid; i.e., the original amount of overpayment;

(d) The amount of any funds withheld, paid, or otherwise credited towards the Veteran's overpayment since the creation thereof; including the nature or source of any such credited amount if able to be determined; and

(e) The amount of the currently outstanding debt.

The audit report should contain a thorough explanation as to the amount of any overpayment and how it was calculated.  A copy of the audit report should be associated with the claims file and a copy should be sent to the Veteran.  Documentation of all correspondence with the Veteran must also be documented in the claims file.

2.  Then, readjudicate the Veteran's claim as to the validity of the debt and furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case.  An opportunity for response must be provided.  The case should then be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







